DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 it is not clear if the phrase “(i.e. contrast arising from neural, hemodynamic or other physiologic components)” is further limiting.  Similarly, in claim 7 it is not clear if the phase “(e.g. spine, mammary fat pad etc.)” is further limiting.  Similarly, in claim 10 it is not clear if the phrase “(e.g. compressed sensing)” is further limiting.  Similarly, in claim 20 it is not clear if the phrase “(i.e. an additional recording instrument)” is further limiting.  Claims 2-6, 8, 9 and 11-19 are rejected due to their dependency.
4.	Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 19 contain the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless connection and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-6, 8, 10-13, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (JP2016118792).
	Regarding claim 1, Ghosh ‘792 discloses A microscope for multi-contrast (“an epi-illumination fluorescence microscope” in par. [0006]) in vivo/ex vivo/in vitro imaging (i.e. contrast arising from neural, hemodynamic or other physiologic components) (“Such an apparatus may be configured for high-speed observation of cell dynamics at sufficient image quality and/or resolution, such observation is useful for viewing the dynamics of the brain of the mouse during activity at a frame acquisition rate of maximum 100 Hz” in par. [0005]), comprising: 
a base unit, wherein the base unit comprises illumination sources configured for generating conditions needed for multi-contrast imaging (“a light source configured to generate excitation light from an energy source” in par. [0007]);
an upper unit, wherein the upper unit comprises a lens configuration for image formation (“the proximity of the objective lens of the microscope device is set relatively to the target object during imaging of the target object. A large distance between the objective lens and the target object may have a harmful effect on the amount of excitation light received in the target object and the amount of fluorescence received and collected by the objective lens. Therefore, it is advantageous to set the proximity of the objective lens relative to the target object” in par. [0020]), an optical filter (“a filter” in par. [0018]), a focusing mechanism (“focusing mechanism 304” in par. [0034]), and an image sensor (“The microscope includes an image capturing circuit having an array of optical sensors” in par. [0006]).
Regarding claim 2, Ghosh ‘792 discloses The microscope of claim 1 further comprising the optical filter being configured for cutting off fluorescent excitation light (“Various fluorescence sources may be used in agreement with one or more embodiments described herein” in par. [0017]).
Regarding claim 3, Ghosh ‘792 discloses The microscope of claim 1 wherein the illumination sources comprise at least one selected from a group consisting of a blue LED, a green LED, a laser diode, and an orange LED (“In certain experimental embodiments of the present disclosure, the LED light source shown in FIG. 3 May be implemented using a blue LED 314” in par. [0045]).
Regarding claim 4, Ghosh ‘792 discloses The microscope of claim 3 wherein the green LED comprises two green LEDs (par. [0050]).
Regarding claim 5, Ghosh ‘792 discloses The microscope of claim 3 wherein the orange LED comprises two orange LEDs (par. [0050]).
Regarding claim 6, Ghosh ‘792 discloses The microscope of claim 1 further comprising a head mount for mounting the microscope on a head of a subject animal (“The microscope is sufficiently small to bear the head of the mouse during the active operation” in par. [0121]).
Regarding claim 8, Ghosh ‘792 discloses The microscope of claim 1 further comprising an adapter for variable magnification imaging (par. [0016]).
Regarding claim 10, Ghosh ‘792 discloses The microscope of claim 1 further comprising integrated circuits or very-large-scale integration (VLSI) (par. [0095]) fabricated chips with an on-board image sensor (par. [0049]) and modules for hardware encoded image processing (e.g. compressed sensing) and wireless transmission (par. [0095]).
Regarding claim 11, Ghosh ‘792 discloses The microscope of claim 1 further comprising a remote master controller (“The external PCB interfaces with a computer via a general-purpose USB imaging data acquisition adapter PCB (Apprayer Imaging), and enables real-time microscopic control” in par. [0166]).
Regarding claim 12, Ghosh ‘792 discloses The microscope of claim 11 wherein the remote master controller takes a form of a laptop, tablet, smart phone or suitable peripheral device for controlling image acquisition, image processing, image transmission, image storage and illumination parameters (“The external PCB interfaces with a computer via a general-purpose USB imaging data acquisition adapter PCB (Apprayer Imaging), and enables real-time microscopic control” in par. [0166]).
Regarding claim 13, Ghosh ‘792 discloses The microscope of claim 11 wherein the remote master controller is coupled to the microscope via a wire bundle (par. [0166]).
Regarding claim 16, Ghosh ‘792 discloses The microscope of claim 1 further comprising an illumination controller for controlling the illumination sources (“light source control” in par. [0046]).
Regarding claim 17, Ghosh ‘792 discloses The microscope of claim 16 wherein the illumination controller is coupled to the remote master controller via a wired connection (par. [0166]).
Regarding claim 20, Ghosh ‘792 discloses The microscope of claim 1 further comprising the illumination source taking a form of a synchronization channel between an external module (i.e. an additional recording instrument) and the microscope (par. [0166]-[0167]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7, 9, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being anticipated by Ghosh et al. (JP2016118792) in view of Ghosh et al. (WO2012/027586).
Regarding claim 7, Ghosh ‘792 discloses The microscope of claim 1 wherein Ghosh ‘586 discloses further comprising other custom-built mounts for mounting the microscope on other body locations (e.g. spine, mammary fat pad etc.) of a subject animal (pg.. 20 ln. 10-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh ‘792 with the teaching of Ghosh ‘586 by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
Regarding claim 9, Ghosh ‘792 discloses The microscope of claim 1 wherein Ghosh ‘586 discloses further comprising a wireless module for data transmission and tether-free operation (pg.. 17 ln. 21-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh ‘792 with the teaching of Ghosh ‘586 by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
Regarding claim 14, Ghosh ‘792 discloses The microscope of claim 11 wherein Ghosh ‘586 discloses the remote master controller is coupled to the microscope via a wireless connection (pg.. 17 ln. 21-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh ‘792 with the teaching of Ghosh ‘586 by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
Regarding claim 15, the combined references of Ghosh ‘792 and Ghosh ‘586 disclose The microscope of claim 14 wherein Ghosh ‘586 discloses the wireless connection takes a form of WiFi or Bluetooth® or any other custom or commercial wireless connectivity protocol (pg.. 17 ln. 29-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh ‘792 with the teaching of Ghosh ‘586 by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
Regarding claim 18, Ghosh ‘792 The microscope of claim 16 wherein Ghosh ‘586 discloses the illumination controller is coupled to the remote master controller via a wireless connection (pg.. 17 ln. 21-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh ‘792 with the teaching of Ghosh ‘586 by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.
Regarding claim 19, the combined references of Ghosh ‘792 and Ghosh ‘586 disclose The microscope of claim 18 wherein Ghosh ‘586 discloses the wireless connection takes the form of WiFi or Bluetooth® or any other custom or commercial wireless connectivity type (pg.. 17 ln. 21-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ghosh ‘792 with the teaching of Ghosh ‘586 by combining known prior art elements according to known methods to yield predictable results with a reasonable expectation of success.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667